DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, Chang (US 20070241319), discloses a method of making a memory cell, comprising: forming a via (H1, H2) through an insulation layer (110, 120); forming a lower portion of an interlayer conductive element comprising: forming a first conductive liner (112) adhering to a lower portion of sidewalls of the via; and forming a first conductive plug (114) in the first conductive liner; forming an upper portion of the interlayer conductive element comprising: forming a second conductive liner (116) adhering to a top surface of the first conductive plug and an upper portion of the sidewalls of the via; and forming a second conductive plug (130) located within the second conductive liner; forming a variable resistance memory element; and forming a top electrode layer, wherein the lower portion of the sidewalls of the via are aligned with the upper portion of the sidewalls of the via. Chang teaches wherein the second conductive liner includes sidewall portions having a thickness different than a thickness of sidewall portions of the first conductive liner (see Chang, FIGS. 4A-4E, [0074]-[0080]). The prior art of records, individually or in combination, do not disclose nor teach “forming a variable resistance memory element comprising a metal oxide layer on an end of the upper portion of the interlayer conductive element opposite an end adjacent to the lower portion of the interlayer conductive element; forming a top electrode layer contacting the metal oxide layer” in combination with other limitations as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811